Title: From Thomas Jefferson to James Leander Cathcart, 20 January 1824
From: Jefferson, Thomas
To: Cathcart, James Leander


Dear Sir
Monto
Jan. 20. 24.
I learn with sincere sympathy the continuing disappmt of your hopes of public employment, and the distresses to which that disappmt has brought you. but retired as I am from all concern with the public affairs or those directing them, I can render you little service. the only favor in which I can interpose is that of interesting a friend in your behalf. I try this in the letter now inclosed to the honble James Barber one of the Senators of our state. his station, his talents and his worth and weight of character will I think have effectual influence with the govmt, and I believe that his good & generous feelings will induce him to exert them in favor, deliver him the inclosed letter yourself, and be on the watch to give him notice of a vacancy in any office which you think within the measure of your claims & competence. Accept the assurance of my sincere wishes for your success & welfare, and of my great esteem & respectTh: J.